659 S.E.2d 440 (2008)
In the Matter of D.W., A Minor Child.
Appealed by Respondent Father.
No. 75P08.
Supreme Court of North Carolina.
March 6, 2008.
K. Edward Greene, Tobias S. Hampson, Raleigh, for Father.
Roger A. Askew, Assistant County Attorney, Scott W. Warren, County Attorney, for Wake County Attorney's Office.
Hal Morris, for Guardian ad Litem.

ORDER
Upon consideration of the petition filed on the 19th day of February 2008 by Respondent (Father) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."